                Case 20-10343-LSS              Doc 6143        Filed 08/31/21         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
    In re:
                                                                 Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                          (Jointly Administered)

                   Debtors.                                      Objection Deadline:
                                                                 September 14, 2021 at 4:00 p.m. (ET)


                   SUMMARY COVER SHEET OF SECOND
        APPLICATION OF OMNI AGENT SOLUTIONS FOR ALLOWANCE OF
      COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD
             FROM APRIL 1, 2021 TO AND INCLUDING JULY 31, 2021

    Name of Applicant:                                         Omni Agent Solutions

    Authorized to Provide Professional Services to:            Debtors and Debtors in Possession

    Date of Retention:                                         April 8, 2020

    Period for Which Compensation and
    Reimbursement Are Requested:                               April 1, 2021 – July 31, 2021

    Amount of Compensation Requested:                          $222,967.20 (80% of $278,709.00)

    Amount of Expense Reimbursement Requested:                 $0.00


This is a(n): monthly           x    interim          final application




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
            Case 20-10343-LSS    Doc 6143   Filed 08/31/21    Page 2 of 8




                 COMPENSATION AND HOURS BY PROFESSIONAL

     Professional        Hours               Rate                 Total
Alison Miller             0.8                       $185.00            $148.00
Andrew Salvaggio          2.0                        $60.00            $120.00
Ashley Dionisio           6.0                       $125.00            $750.00
Brian Osborne             0.8                       $155.00            $124.00
Brittney Whitaker         64.9                      $125.00           $8,112.50
Broderick Whitaker        80.5                       $60.00           $4,830.00
Carolyn Cashman           71.7                      $125.00           $8,962.50
Darleen Sahagun           0.8                       $125.00            $100.00
David Green               71.9                      $125.00           $8,987.50
David Neece              125.7                      $135.00          $16,969.50
Elka Booth                8.0                        $60.00            $480.00
Emma Guandique            0.3                        $75.00              $22.50
Hensen Roque              17.3                       $80.00           $1,384.00
Homero Cuberos            0.3                        $75.00              $22.50
Jaron Steverson           27.7                       $80.00           $2,216.00
Javon Couch              107.6                      $120.00          $12,912.00
Jazmin Booth              30.2                       $75.00           $2,265.00
Jennifer Lizakowski      107.7                      $155.00          $16,693.50
Jeriad Paul              221.3                      $185.00          $40,940.50
John Doherty             180.9                      $125.00          $22,612.50
Katie Nownes              74.0                      $155.00          $11,470.00
Kevin Rivera              3.0                       $100.00            $300.00
Kim Steverson             54.5                      $155.00           $8,447.50
Lori Zullo                0.3                       $145.00              $43.50
Luis Solorzano            27.4                      $155.00           $4,247.00
Max Meisler              481.1                      $120.00          $57,732.00
Michael Gumulya           16.7                      $125.00           $2,087.50
Michelle Ignacio          54.4                      $135.00           $7,344.00
Mike Hume                 8.3                       $135.00           $1,120.50
Mike Spitzer             126.0                      $155.00          $19,530.00
Nathan Panameno           12.4                      $100.00           $1,240.00
Paul Story                16.5                      $135.00           $2,227.50
Paula Gray                0.4                        $75.00              $30.00
Richard Klein             66.2                       $75.00           $4,965.00
Scanning Operator         0.1                        $40.00               $4.00
Sejal Kelly               13.2                      $155.00           $2,046.00
Siobhan Davis             34.4                      $125.00           $4,300.00
Tom Plagwitz              4.0                       $155.00            $620.00



                                       2
             Case 20-10343-LSS            Doc 6143   Filed 08/31/21    Page 3 of 8




Tyler Rinck                       15.4                     $125.00             $1,925.00
Yelena Bederman                   2.6                      $145.00              $377.00
            TOTAL               2,137.3                                      $278,709.00



             COMPENSATION AND EXPENSES BY PROJECT CATEGORY

                    Task Description                     Total Hours       Total Compensation

Plan Solicitation                                               2,137.3              $278,709.00
TOTAL                                                      2,137.3                   $278,709.00




                                                3
                  Case 20-10343-LSS            Doc 6143        Filed 08/31/21         Page 4 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                 Chapter 11
    In re:
                                                                 Case No. 20-10343 (LSS)
    BOY SCOUTS OF AMERICA AND
    DELAWARE BSA, LLC,1                                          (Jointly Administered)

                     Debtors.                                    Objection Deadline:
                                                                 September 14, 2021 at 4:00 p.m. (ET)


     SECOND APPLICATION OF OMNI AGENT SOLUTIONS FOR ALLOWANCE OF
          COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
               THE PERIOD FROM APRIL 1, 2021 TO JULY 31, 2021

             Omni Agent Solutions (“Omni”), Administrative Agent for the Boy Scouts of America and

Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in possession

(together, the “Debtors”) in the above-captioned chapter 11 cases, hereby submits this second

application (this “Application”) requesting payment in the aggregate amount of $222,967.20,

which is equal to (a) 80% of the $278,709.00 of total compensation earned by Omni for its services

to the Debtors during the period from April 1, 2021 to and including July 31, 2021 (the “Fee

Period”) and (b) 100% of the $0.00 of necessary expenses incurred by Omni during the Fee Period

in connection with its services to the Debtors. In support of this Application, Omni respectfully

represents as follows:

                                      JURISDICTION AND VENUE

             1.     The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
             Case 20-10343-LSS         Doc 6143      Filed 08/31/21     Page 5 of 8




2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       2.      The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[Docket No. 341] (the “Compensation Procedures Order”).

                                        BACKGROUND

       3.      On February 18, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue

to operate and maintain their non-profit organization and manage their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February 19, 2020,

the Court entered an order [Docket No. 61] authorizing the joint administration and procedural

consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

       4.      The Debtors retained Omni as their administrative agent, nunc pro tunc to the

Petition Date, pursuant to the Order Authorizing the Retention and Employment of Omni Agent

Solutions as Administrative Agent for the Debtors and Debtors in Possession, Nunc Pro Tunc to

the Petition Date [Docket No. 372] (the “Retention Order”). The Retention Order authorizes the

Debtors to compensate and reimburse Omni in accordance with the terms and conditions set forth

in the Debtors’ application to retain Omni, subject to the Debtors’ application to the Court.




                                                 2
              Case 20-10343-LSS         Doc 6143      Filed 08/31/21   Page 6 of 8




       5.      On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have fourteen (14)

days after service of a Monthly Fee Application to file an objection to the compensation or

expenses that are the subject thereof (the “Objection Deadline”). Upon the expiration of the

Objection Deadline, the applicant may file a certificate of no objection (a “CNO”) with the Court

with respect to the unopposed portion of the fees and/or expenses requested in the applicable

Monthly Fee Application. After the filing of a CNO, the Debtors are authorized and directed to

pay the applicant an amount equal to 80% of the fees and 100% of the expenses requested in the

applicable Monthly Fee Application not subject to an objection.

                                     RELIEF REQUESTED

       6.      By this Application, in accordance with the Compensation Procedures Order, Omni

requests payment in the aggregate amount of $222,967.20, which is equal to (a) 80% of the

$278,709.00 of total compensation earned by Omni during the Fee Period for its services to the

Debtors and (b) 100% of the $0.00 of necessary expenses incurred by Omni during the Fee Period

in connection with its services to the Debtors.

                          SUMMARY OF SERVICES RENDERED

       7.      Attached hereto as Exhibit A are Omni’s detailed time records denoting the time

expended and compensation earned by Omni during the Fee Period. Omni’s professionals

expended a total of 2,137.3 hours in connection with these chapter 11 cases during the Fee Period.

All services for which Omni is requesting compensation were performed for or on behalf of the


                                                  3
              Case 20-10343-LSS         Doc 6143      Filed 08/31/21      Page 7 of 8




Debtors. The services rendered by Omni during the Fee Period are categorized as set forth in

Exhibit A and in the summary cover sheets prefixed to this Application. The professionals who

provided services to the Debtors during the Fee Period are also identified in Exhibit A and in the

summary cover sheets.

                          ACTUAL AND NECESSARY EXPENSES

      8.       Omni did not incur any expenses during the Fee Period.

                                 VALUATION OF SERVICES

       9.      The hourly rates reflected on Exhibit A are similar to the rates Omni charges other

clients for work of this character. The reasonable value of the services rendered by Omni for the

Fee Period as administrative agent to the Debtors in these chapter 11 cases is $278,709.00.

       10.     In accordance with section 330 of the Bankruptcy Code, the fees requested are

reasonable in light of factors including, among other things, (a) the complexity of these chapter 11

cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.

       11.     Although Omni has made every effort to include all fees and expenses incurred

during the Fee Period in this Application, some fees and expenses might have been omitted from

this Application due to delays caused by accounting and processing during the Fee Period. Omni

reserves the right to submit further applications to the Court for allowance of such fees and

expenses not included herein. Subsequent fee applications will be filed in accordance with the

requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the

Compensation Procedures Order.




                                                  4
               Case 20-10343-LSS        Doc 6143       Filed 08/31/21    Page 8 of 8




                            CERTIFICATION OF COMPLIANCE

       12.      The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of his knowledge, information and belief, this Application complies with that rule.

       WHEREFORE, Omni requests payment in the aggregate amount of $222,967.20, which is

equal to (a) 80% of the $278,709.00 of total compensation earned by Omni during the Fee Period

for its services to the Debtors and (b) 100% of the $0.00 of necessary expenses incurred by Omni

during the Fee Period in connection with its services to the Debtors, for a total interim award of

$278,709.00.


 Dated: August 31, 2021                              OMNI AGENT SOLUTIONS
        New York, New York
                                                     /s/ Paul H. Deutch
                                                     Paul H. Deutch
                                                     Executive Vice President
                                                     1120 Avenue of the Americas, 4th Fl.
                                                     New York, NY 10036
                                                     Telephone: 212-302-3580
                                                     Email: pdeutch@omniagnt.com

                                                     ADMINISTRATIVE AGENT TO THE
                                                     DEBTORS AND DEBTORS IN
                                                     POSSESSION




                                                 5
